          Case 2:19-cv-05697-JJT Document 61 Filed 02/12/21 Page 1 of 7



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9    Rune Kraft,                                        No. CV-19-05697-PHX-JJT
10                  Plaintiff,                           ORDER
11    v.
12    Gainey Ranch Community Association, et
      al.,
13
                    Defendants.
14
15           At issue is Defendants’ Motion to Dismiss Plaintiff’s Second Amended Complaint
16   (MTD, Doc. 57), to which Plaintiff filed a Response (Resp., Doc. 59), and Defendants filed
17   a Reply (Doc. 60). Defendants additionally request that the Court declare Plaintiff a
18   vexatious litigant. Because Plaintiff has failed to state a claim against Defendants, the
19   Second Amended Complaint will be dismissed.
20   I.      BACKGROUND
21           Plaintiff’s original Complaint was 102 pages long and alleged violations of the
22   Racketeer Influenced and Corrupt Organizations Act (“RICO”), 18 U.S.C. §§ 1961 et seq.,
23   as well as the predicate acts of wire fraud, mail fraud, obstruction of justice, and conspiracy
24   to commit money laundering. The Court dismissed the original Complaint for lack of
25   standing but granted Plaintiff leave to amend. The Court expressly instructed Plaintiff that
26   his amended complaint should comply with Federal Rules of Civil Procedure 8. (Doc. 40
27   at 4-5.) Plaintiff subsequently filed a First Amended Complaint that was 105 pages, which
28   the Court struck because it did not comply with Rule 8. (Doc. 53 at 1-2.) Now, Plaintiff
       Case 2:19-cv-05697-JJT Document 61 Filed 02/12/21 Page 2 of 7



 1   has filed a Second Amended Complaint (“SAC”) that is 61 pages and contains the same
 2   claims and many of the same allegations. The Court has already summarized Plaintiff’s
 3   allegations in its previous Order but will briefly do so again here. (Doc. 40 at 2-3.)
 4          Plaintiff owned property that was part of the Gainey Ranch Community Association
 5   (“Gainey Ranch HOA”). In 2011, he sold the property but alleges that he maintained a
 6   contractual right to use the property for his business. (SAC at 4.) In 2015, the HOA brought
 7   a lawsuit and foreclosure action against Plaintiff in McDowell Mountain Justice Court for
 8   the collection of a lien for unpaid HOA fees, late fees, and attorneys’ fees, which was then
 9   removed to Maricopa County Superior Court, Case No. CV 2017-000765. (SAC at 6; MTD
10   at 3.) In 2017, the Superior Court found in favor of Gainey Ranch HOA and entered a
11   foreclosure judgment against Plaintiff. (MTD at 3, Ex. 1.) Maricopoly, LLC subsequently
12   purchased the property at a Sheriff’s Sale and received the property through a Sheriff’s
13   Deed on October 18, 2018. (MTD at 3, Ex. 3.) Over the next two years, the Arizona Court
14   of Appeals and Arizona Supreme Court affirmed the Superior Court’s decision, dismissing
15   Plaintiff’s multiple appeals. (MTD at 4, Exs. 4-5.) The Gainey Ranch HOA ultimately
16   recorded a satisfaction of Judgment and Release of Lien with the Maricopa County
17   Recorder’s office on January 3, 2020. (MTD at 4, Exs. 6-7.)
18          Plaintiff brought this action against Gainey Ranch HOA and numerous individuals,
19   including Gainey Ranch HOA board members, employees, and the attorneys who
20   represented Gainey Ranch HOA in the previous lawsuit. He alleges that Defendants used
21   the mail, wires, and legal process to partake in a conspiracy involving various types of
22   misconduct in the Superior Court foreclosure matter, including filing fraudulent
23   documents, making knowingly false statements to the court, and other serious
24   transgressions. Plaintiff alleges that these actions constitute predicate acts that form the
25   basis for a RICO claim under RICO’s private right of action, 18 U.S.C. § 1964(c).
26   II.    LEGAL STANDARD
27          When analyzing a complaint for failure to state a claim for relief under Rule
28   12(b)(6), the well-pled factual allegations are taken as true and construed in the light most


                                                 -2-
       Case 2:19-cv-05697-JJT Document 61 Filed 02/12/21 Page 3 of 7



 1   favorable to the nonmoving party. Cousins v. Lockyer, 568 F.3d 1063, 1067 (9th Cir. 2009).
 2   Legal conclusions couched as factual allegations are not entitled to the assumption of truth,
 3   Ashcroft v. Iqbal, 556 U.S. 662, 680 (2009), and therefore are insufficient to defeat a
 4   motion to dismiss for failure to state a claim. In re Cutera Sec. Litig., 610 F.3d 1103, 1108
 5   (9th Cir. 2010).
 6          A dismissal under Rule 12(b)(6) for failure to state a claim can be based on either (1)
 7   the lack of a cognizable legal theory or (2) insufficient facts to support a cognizable legal
 8   claim. Balistreri v. Pacifica Police Dep’t, 901 F.2d 696, 699 (9th Cir. 1990). “While a
 9   complaint attacked by a Rule 12(b)(6) motion does not need detailed factual allegations, a
10   plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more
11   than labels and conclusions, and a formulaic recitation of the elements of a cause of action
12   will not do.” Twombly, 550 U.S. at 555 (citations omitted). The complaint must thus contain
13   “sufficient factual matter, accepted as true, to ‘state a claim to relief that is plausible on its
14   face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly, 550 U.S. at 570). “[A]
15   well-pleaded complaint may proceed even if it strikes a savvy judge that actual proof of those
16   facts is improbable, and that ‘recovery is very remote and unlikely.’” Twombly, 550 U.S. at
17   556 (quoting Scheuer v. Rhodes, 416 U.S. 232, 236 (1974)).
18   III.   ANALYSIS
19          Plaintiff’s Second Amended Complaint, similar to his first two complaints, contains
20   a host of unsupported, conclusory allegations that fail to state a claim for relief.
21          A.      RICO Claim Fails as a Matter of Law
22          The Court previously explained that Plaintiff did not have standing to sue under
23   18 U.S.C. § 1964(c) because Plaintiff sold the property at issue in 2011, so there was not
24   an identifiable property right that was harmed (Doc. 40 at 4-5.) Plaintiff amended the
25   original Complaint to allege that he maintained a contractual right to use the property after
26   selling it, which constitutes a property right that was subsequently harmed by Defendants’
27   conduct. (SAC at 4.)
28


                                                   -3-
       Case 2:19-cv-05697-JJT Document 61 Filed 02/12/21 Page 4 of 7



 1          “To have standing under § 1964(c), a civil RICO plaintiff must show: (1) that his
 2   alleged harm qualifies as injury to his business or property; and (2) that his harm was ‘by
 3   reason of’ the RICO violation, which requires the plaintiff to establish proximate
 4   causation.” Canyon Cty. v. Syngenta Seeds, Inc., 519 F.3d 969, 972 (9th Cir. 2008).
 5   “Without a harm to a specific business or property interest—a categorical inquiry typically
 6   determined by reference to state law—there is no injury to business or property within the
 7   meaning of RICO.” Diaz v. Gates, 420 F.3d 897, 900 (9th Cir. 2005).
 8          Plaintiff fails to allege sufficient facts to illustrate the existence of his contractual
 9   right to use the property or show how the contractual right was harmed. Plaintiff’s
10   allegations regarding his contractual interest in the property post-2011 consist of statements
11   such as “Plaintiff has contractual rights to use the Property.” (SAC at 9.) Plaintiff further
12   calculates that he suffered damages of $1,000 for each day he was deprived of his use of
13   the property (SAC at 9.) However, Plaintiff does not allege any additional facts as to his
14   contractual right to use the property or how he made $1,000 per day through this contractual
15   right. These conclusory statements alone are insufficient at the pleading stage. See Iqbal,
16   556 U.S. at 678 (pleading that contains “naked assertions devoid of further factual
17   enhancement” will not survive motion to dismiss); Diaz v. Gates, 420 F.3d 897, 900
18   (9th Cir. 2005). Plaintiff therefore cannot fulfill either prong under Canyon Cty., 519 F.3d
19   at 972. Because Plaintiff has not alleged harm to a property interest, Plaintiff lacks standing
20   to bring a RICO claim under § 1964(c) and his claim thus fails as a matter of law.
21          Even if Plaintiff had alleged facts illustrating that he had standing, his RICO claim
22   would still fail because the allegations that form the basis of the predicate acts are likewise
23   unsupported, conclusory statements. Throughout the Second Amended Complaint,
24   Plaintiff alleges Defendants committed mail fraud, wire fraud, and obstruction of justice
25   by conspiring to falsify documents and lie to the court in Gainey Ranch HOA’s lawsuit
26   against Plaintiff in Maricopa County Superior Court. (SAC at 39-41.) Plaintiff further
27   alleges that Defendants engaged in money laundering due to the “transfer of funds” to the
28   bank accounts of entities who were part of the fraudulent scheme. (SAC at 56.) However,


                                                  -4-
         Case 2:19-cv-05697-JJT Document 61 Filed 02/12/21 Page 5 of 7



 1   Plaintiff fails to allege any facts showing these allegations to be true, such as allegations
 2   identifying the falsified or fraudulent information submitted to the Superior Court or
 3   identifying even one entity that received money as part of the fraudulent scheme. Plaintiff’s
 4   vague, conclusory statements are insufficient to state a claim and shall be dismissed as a
 5   matter of law. See Iqbal, 556 U.S. at 678.
 6          B.     Defendants’ Request to Deem Plaintiff a Vexatious Litigant is Denied
 7          Defendants request that the Court declare Plaintiff a vexatious litigant and screen
 8   all of Plaintiff’s future filings against Defendants in all courts. (MTD at 8.) Although
 9   Plaintiff’s multiple pleadings have contained a variety of frivolous claims, the Court will
10   deny this request. Declaring an individual a vexatious litigant is an “extreme remedy” and
11   should only be done where it is narrowly tailored and other sanctions are inadequate. See
12   De Long v. Hennessey, 912 F.2d 1144, 1147-48 (9th Cir. 2015); Ringgold-Lockhart v. Cty.
13   of L.A., 761 F.3d 1057, 1062 (9th Cir. 2014). Defendants declined to address the multiple
14   factors the Ninth Circuit considers when determining whether a litigant is vexatious.1
15   Rather, they pointed to the multiple iterations of Plaintiff’s frivolous complaints in the
16   current litigation, and that Maricopa County Superior Court as well as the Central District
17   of California have previously declared Plaintiff to be a vexatious litigant. (MTD at 2.)
18
19
     1
        The Ninth Circuit has articulated the following requirements for finding a litigant
20   vexatious: “(1) plaintiff must be given adequate notice to oppose a restrictive pre-filing
     order before it is entered; (2) a trial court must present an adequate record for review by
21   listing the case filings that support its order; (3) the trial court must make substantive
     findings as to the frivolousness or harassing nature of the plaintiff's filings; and (4) the
22   order must be narrowly tailored to remedy only the plaintiff's particular abuses.” Reiner v.
     Graiwer, 2015 WL 9999191 at *11 (C.D. Cal. Nov. 25, 2015) (citing De Long, 912 F.2d
23   at 1147-49).
24   When analyzing the third and fourth factors, Courts often examine “(1) the litigant's history
     of litigation and in particular whether it entailed vexatious, harassing, or duplicative
25   lawsuits; (2) the litigant's motive in pursuing the litigation, e.g., does the litigant have an
     objective good[-]faith expectation of prevailing (3) whether the litigant is represented by
26   counsel; (4) whether the litigant has caused needless expense to other parties or has posed
     an unnecessary burden on the courts and their personnel; and (5) whether other sanctions
27   would be adequate to protect the courts and other parties.” Kraft v. Old Castle Precast,
     Inc., 2016 U.S. Dist. LEXIS 183082 at *39-40 (C.D. Cal. Mar. 24, 2016) (citing Ringgold-
28   Lockhart, 761 F.3d at 1062).


                                                  -5-
       Case 2:19-cv-05697-JJT Document 61 Filed 02/12/21 Page 6 of 7



 1   While those decisions illustrate that there is precedent of other courts finding Plaintiff’s
 2   actions warranted extreme sanctions, they are distinguishable for multiple reasons.
 3          The Court need not go through each factor of the Ninth Circuit test. Plaintiff’s
 4   behavior in this litigation meets some of the factors but fails to meet others, and
 5   importantly, other sanctions are adequate to address Plaintiff’s actions. Defendants cite
 6   Kraft, 2016 U.S. Dist. LEXIS 183082 at *1 and the Maricopa Superior Court’s decision in
 7   the previous case between Mr. Kraft and Defendants, Case No. CV 2017-000765, as
 8   support for deeming Plaintiff vexatious. However, in Kraft, Plaintiff had committed serious
 9   discovery violations and previously filed five other related lawsuits against the defendants
10   in both federal and state courts. Id. at 5-9, 45-47. And, in the Maricopa County Superior
11   Court action, the court’s sanctions only applied to Mr. Kraft’s filings in that specific matter.
12   (MTD Ex. 2 at 2.) Here, the current lawsuit is the only one that Mr. Kraft has filed against
13   Defendants in any court, Mr. Kraft has not committed any serious discovery violations,
14   and Defendants request sanctions that would extend beyond the current matter. Because
15   the Central District of California and Maricopa Superior Court decisions are not instructive
16   and Defendants did not otherwise provide sufficient support for their request, the Court
17   declines to declare Plaintiff a vexatious litigant.
18          Plaintiff, however, should not take this Court’s refusal to deem him vexatious as a
19   sign that the Court believes he has acted appropriately in this litigation. Plaintiff repeatedly
20   failed to abide by the Court’s instructions and levied serious, unsupported accusations
21   against Defendants that wasted both the Court’s and Defendants’ time and resources.
22          C.     Defendants are Entitled to Attorneys’ Fees
23          Defendants request attorneys’ fees under A.R.S. § 12-349, Fed. R. Civ. P. 11, and
24   42 U.S.C. § 1988. The Court agrees that attorneys’ fees are appropriate in this matter.
25   Plaintiff had multiple opportunities to revise his complaints based on the Court’s orders
26   and Defendants’ motions. Rather than revise accordingly to state a coherent claim, Plaintiff
27   filed multiple iterations of the complaint that had the same issues and baselessly accused
28   Defendants of serious criminal conduct. Therefore, Defendants are entitled to seek


                                                  -6-
       Case 2:19-cv-05697-JJT Document 61 Filed 02/12/21 Page 7 of 7



 1   reasonable attorneys’ fees and costs and may submit an application for fees and costs that
 2   complies with the applicable rules.
 3          IT IS THEREFORE ORDERED granting Defendants’ Motion to Dismiss
 4   Plaintiff’s Second Amended Complaint with prejudice (Doc. 57).
 5          IT IS FURTHER ORDERED directing the Clerk of Court to enter final judgment
 6   dismissing this case and to close this matter.
 7          IT IS FURTHER ORDERED that Defendant shall file any application for fees
 8   within 14 days of the date of this order.
 9          Dated this 12th day of February, 2021.
10
11                                           Honorable John J. Tuchi
                                             United States District Judge
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                                  -7-
